          Case 1:19-cv-01796-PEC Document 161-4 Filed 02/12/20 Page 1 of 6
                                                                                     Redacted Version


                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                   BID PROTEST

 AMAZON WEB SERVICES, INC.,                           )
                                                      )
                Plaintiff,                            )
                                                      )
         V.                                           )
                                                      )
THE UNITED STATES,                                    )            Case No. l 9- l 796C
                                                      )      (Judge Patricia E. Campbell-Smith)
                        Defendant,                    )
                                                      )
         and                                          )
                                                      )
MICROSOFT CORPORATION,                                )
                                                      )
               Intervenor-defendant                   )



         DECLARATION OF LIEUTENANT GENERAL BRADFORD J. SHWEDO


I, Lieutenant General Bradford J. Shwedo, USAF, declare as fo llows:

         1.    (U) I am the Director for Command, Control, Communications, and

Computers/Cyber (C4), Chieflnformation Officer, Joint Staff. l develop C4 capabilities; conduct

analysis and assessments; provide Joint and Combined Force C4 guidance; and evaluate C4

requirements, plans, programs, and strategies for the Chairman of the Joint Chiefs of Staff.

        2.     (U) In my capacity with the Joint Staff, I am famil iar with the Joint Enterprise

Defense Infrastructure (JEDI) Cloud platform and can explain the urgent need for this essential

capa bility.

        3.     (U) The Department of Defense (DoD) has a stringent, comprehensive process for

defining requirements that support the warfighter. Specifically, the Joint Requirements O versight

Council (JROC) reviews and validates requirements that impact the Military Services and/or
         Case 1:19-cv-01796-PEC Document 161-4 Filed 02/12/20 Page 2 of 6




Combatant Commands. The JROC is chaired by the Vice Chainnan of the Joint Chiefs of Staff,

and members include the Vice Chief of each military service. In December 2017, the JROC

provided guidance on the importance of accelerating enterprise cloud adoption. In that guidance,

senior military leaders recognized the urgent need for commercial cloud computing and storage

for successful military operations.

       4.      (U) lnfonnation is one of the most critical assets in military operations.

Ultimately, the nation that achieves information dominance will have an edge over their

adversaries. Cloud computing enables the U.S. military to take advantage of information more

quickly than our adversaries and it will ensure a resilient cloud architecture to continue informed

operations during communication disruptions. Enterprise cloud computing is a necessary element

for the U.S. military to defend our nation and retain global influence.

       5.      (U) The continued absence of DOD-wide, enterprise cloud computing capability

seriously impedes the military's ability to collaborate and share infonnation with our military

services, partner nations, and the intelligence community. Information relevant to national

defense comes in many different forms (e.g., cell phone records, satellite telemetry, full motion

video, statistics, etc.) and is scattered across the world in air, land, sea, space, and cyber domains.

To operate at the speed of relevance, cloud technology is necessary to collect, analyze, and share

information so that it can be used to protect our nation. The fusion of intelligence and operational

infom1ation from all sources and domains is critical for the U.S. military's effectiveness and

success in combat. DoD cannot achieve continued information dominance without a resilient

cloud computing environment.

       6.      (U) The U.S. military operates globally and must have a means to effectively

perfonn if our communications are threatened or disrupted (e.g., a massive power grid failure, an

                                                                                                     2
        Case 1:19-cv-01796-PEC Document 161-4 Filed 02/12/20 Page 3 of 6




adversary cuts an undersea cable, atmospheric conditions that interfere with satellites, etc.). An

enterprise cloud capability, with tactical edge technology, can retain its last known data update

and continue operating locally in degraded, denied, disrupted, intermittent, or low bandwidth

environments. To date, such capability only exists in small pockets for specific missions and not

for the entire force. Providing persistent global access to data affords the warfighter a critical

capability that does not currently exist across most of DoD.

       7.      (U) A DoD-wide, enterprise cloud computing capability, including distributed

capability at the tactical edge, will deliver information dominance to our warfighters because it

will overcome the traditional military communication challenges like bandwidth, data

classification, storage, and correlation/exploitation restraints at the scale required by DoD. To

meet an accelerated timeline, we require this cloud platform today. Like any new capability,

implementation will require the development of processes and plans to incorporate large-scale

cloud computing quickly across the joint force. This technology may offer undiscovered

opportunities that will only be revealed through demonstrations, experiments, and war

simulations which need to begin as soon as possible. The implementation of this new capability

requires the development of strategies to exploit this accelerated manner of warfare. These

strategies necessitate new Tactics, Techniques, and Procedures (TTPs), which in tum will require

numerous training cycles in order to ensure that our warfighters will employ them as an

"involuntary reflex." We can start developing these elements in days, not years, after delivery,

but delivery is required before we can begin strategy and TTP development.

       8.      (U) The United States cannot expect military success fighting tomorrow's

conflicts with yesterday's technology. Providing DoD with rapid access to an enterprise cloud,

one which provides elastic computing power and storage, is vital to U.S. national security. The

                                                                                                     3
           Case 1:19-cv-01796-PEC Document 161-4 Filed 02/12/20 Page 4 of 6




men and women of the U.S. military must have access to the right technology at the right time to

fight and win wars. Delaying implementation of a cloud solution will negatively affect DoD's

efforts to be victorious in contested environments and retain global influence over our near-peer

competitors.

          9.    (U) The current geopolitical landscape is fast-paced, competitive, and dynamic.

As articulated in the National Defense Strategy, our near-peer competitors are modernizing

rapidly. China continues to invest heavily in cloud technology because it directly supports its

national security strategy, as well as China's information-based warfighting doctrine. China

knows that infonnation dominance is necessary to achieve air, land, sea, space, and cyber

dominance. Artificial Intelligence (Al) and Machine Leaming (ML) will enable that information

dominance, and cloud technology is at the heart of it. That is why China has several companies

rapidly building the necessary foundational cloud service platforms, which are reducing its

foreign dependencies on cloud technology and equipment. They are not only in the pursuit of

being a world leader in Al but are focused on being the preeminent power in the Indo-Pacific

region.

          JO.   (U) Similarly, Russia has prioritized technological advancement in cloud

technology to feed Al. Russia's Al strategy specifically focuses on the military application of

these capabilities. Russia views weaponized information as key to its military strategy - in

peacetime and war. Russian Chief of the General Staff Gerasimov announced that "infonnation

operations troops" were involved in the Kavkaz-2016 strategic command staff exercise in

September 2016, demonstrating Russian military commitment to controlling the information

domain. In addition, Russian President Vladimir Putin stated: "Artificial intelligence is the

future, not only for Russia, but for all humankind. It comes with colossal opportunities, but also

                                                                                                     4
        Case 1:19-cv-01796-PEC Document 161-4 Filed 02/12/20 Page 5 of 6




threats that are difficult to predict. Whoever becomes the leader in this sphere will become the

ruler of the world." To counter these threats, we need a globally accessible, all-classification

platform to further develop strategies focused on employing advanced cloud-based computing

solutions required for success in this realm.

        11 .   (U) All participants in this Great Power Competition recognize the overwhelming

potential of this technology, and our adversaries are developing new ways to capitalize on these

capabilities every day. To dominate this competition, DoD needs cloud capability to explore and

exploit the opportunities that are presented by this technology. More importantly, effective

implementation will require the development of strategies and TTPs which must be solidified

through countless exercises across the Services, Combatant Commands, and in concert with our

worldwide partners. The race in this realm is raging, and in the battle for information dominance,

victory does not favor the hesitant.

        12.    (U) This position has been coordinated with and is supported by all United States

Combatant Commands. DoD has expended significant effort, resources, and time in only

attempting to procure this enterprise cloud capability while U.S. adversaries have greatly

advanced their positions in this environment. DoD is now positioned to develop its capabilities.

Any further delays negatively impact our national security, both now and in the future. Our

adversaries are employing these technologies and our warfighters need this capability now.




                                                                                                   5
         Case 1:19-cv-01796-PEC Document 161-4 Filed 02/12/20 Page 6 of 6




1 declare under penalty of perjury that the foregoin

of January, 2020.




                                                       Lieute t eneral, USAF
                                                       Direct r for Command, Control,
                                                       Co     unications, and Computers/Cyber.
                                                       Chief Information Officer




                                                                                                 6
